Citation Nr: 1104172	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-08 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to a disability rating in excess of 60 percent for 
lung cancer residuals and bronchitis.

Entitlement to a disability rating in excess of 20 percent for 
low back syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, which, in pertinent part, continued the assigned 10 
percent disability rating for the Veteran's service-connected 
lung cancer residuals, and a 20 percent disability rating for the 
service-connected low back syndrome.  

A subsequent November 2007 Decision Review Officer (DRO) decision 
increased the assigned disability rating for the service-
connected lung cancer residuals to 60 percent, effective October 
22, 2004, (the date of the Veteran increased rating claim).  The 
Veteran has continued to appeal, requesting an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(indicating the Veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).

The record also reflects that the Veteran initially requested a 
Board hearing as part of his February 2007 Appeal To Board Of 
Veterans' Appeals (VA Form 9).  However, he withdrew this hearing 
request in a November 2008 statement.

For the reasons detailed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.

As an additional matter, the Board notes that the 
Veteran's accredited representative asserted in an August 
2010 statement that the Veteran should have at least a 60 
percent rating for his lung cancer residuals effective 
from January 17, 2002, when the 100 percent rating for 
active lung cancer expired.  Further, the representative 
requested that the effective date for the Veteran's total 
rating based upon individual unemployability (TDIU) be 
revisited.  Therefore, earlier effective date claims have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  
Consequently, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.


REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board finds that further development 
is required in order to comply with the duty to assist.

The Board acknowledges that the Veteran was accorded VA medical 
examinations in March 2005 and October 2007 regarding his current 
increased rating claims.  However, it has been more than three 
years since the last VA medical examination for disability 
evaluation purposes.  As such, the Board is concerned that the 
evidence of record may not accurately reflect the current nature 
and severity of the service-connected lung cancer residuals and 
low back syndrome.  Consequently, the Board concludes that a new 
and contemporaneous examination(s) of the Veteran would provide 
material support in resolution of these claims.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that clearly 
support its ultimate conclusions.); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (where 
the record does not adequately reveal the current state of that 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).

Since the Board has determined that a new examination(s) is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a Veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his service-
connected lung cancer residuals with 
bronchitis, and low back syndrome, since 
October 2007.  After securing any necessary 
release, the RO/AMC should obtain those 
records not on file.

2.  After obtaining any additional records 
to the extent possible, the RO/AMC shall 
schedule the Veteran for a VA 
examination(s) to evaluate the current 
nature and severity of his service-
connected lung cancer residuals with 
bronchitis, and low back syndrome.  The 
claims file should be made available to the 
examiner(s) for review before the 
examination(s).

Regarding the service-connected low back 
syndrome, it is imperative that the 
examiner comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.  The examiner should also 
comment on whether there is additional loss 
of motion following repetitive testing.

3.  Thereafter, the RO/AMC should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO/AMC 
should review the examination report(s) to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO/AMC  should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


